Citation Nr: 0201856	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  99-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Columbia, South Carolina RO, which 
granted the veteran service connection for PTSD and assigned 
a 30 percent disabling evaluation.

This case was before the Board in August 2000 at which time 
it was remanded for additional treatment records and to 
provide the veteran a VA examination.  The requested 
development was completed, and the case is again before the 
Board for completion of appellate review.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained, and the veteran has been informed of the evidence 
necessary to establish his claim.

2.  The veteran's service-connected PTSD is manifested by 
symptomatology equivalent to no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Code 9411 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's Certificate of Service indicates that his 
military occupational specialty was an airborne infantry unit 
commander receiving the Silver Star, Bronze Star Medal, 
Combat Infantry Badge, Distinguished Unit Badge, Purple Heart 
plus one Oak Leaf Cluster, and a ribbon denoting service in 
the Eastern-African-Middle Eastern theater.

Service connection has been established for PTSD, disfiguring 
scar of the nose (10%), and residuals of shell fragment wound 
of the right chest with retained foreign body (10%).  The 
veteran was held eligible for pension benefits in 1983, based 
on his having reached the age of 65. 

In October 1998, Colin C. Doyle, Ph.D., a VA Clinical 
Psychologist, evaluated the veteran for the first time.  The 
veteran had complaints of recurrent, intrusive, and 
distressing recollection and dreams of combat trauma.  The 
veteran avoided thoughts, feelings, activities and places 
that aroused these recollections.  Dr. Doyle noted that the 
veteran had diminished interest in significant activities and 
feelings of detachment from others.  Additionally, the 
veteran suffered from irritability and anger outbursts, 
exaggerated startled reactions, and difficulty concentrating.  
Dr. Doyle's assessment was "PTSD (WWII), chronic, severe 
industrial, unemployable, totally disabled."  No reasons were 
given for the conclusion reached.

In December 1998, the veteran underwent a VA examination.  He 
had complaints of not being able to watch anything on 
television regarding the Army or Navy and the inability to 
discuss any of his war experiences with family members.  He 
stated that he was able to sleep seven or eight hours a 
night, but did experience nightmares once or twice a week.  
When he experienced a nightmare, he would wake up very 
nervous and it would take one to two hours to fall back 
asleep.  Before the veteran's wife passed away, he stated 
that they could not sleep in the same bed because of his 
restlessness.  The veteran spent most of his days watching 
sports on television and stayed away from violent programs.  
The veteran also had complaints of jumpiness with loud 
noises, a bad temper, and periods of depression with crying 
spells.  The veteran's son commented that the veteran tended 
to be a loner, was short tempered and experienced tantrums.  
It was very hard to get the veteran to do anything.  

Upon examination, the veteran was alert and oriented.  The 
examiner reported that the veteran's mood was "pretty good" 
with a somewhat flattened and sad affect.  Speech was slow 
and soft and the veteran's facial expression was sad with 
fair eye contact.  Thought processes were slowed but goal 
directed and devoid of any auditory or visual hallucinations.  
There was no evidence of delusional behavior.  The veteran 
denied homicidal or suicidal ideations.  Memory was fair for 
immediate, recent, and remote events, and the veteran was 
able to concentrate well enough to spell "table" backwards 
and interpret a proverb.  Intelligence was average to above 
average, and the veteran exhibited partial insight into his 
current condition.  The examiner diagnosed the veteran with 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 61.  The examiner further indicated that the veteran 
had avoidance behavior reliving events with exaggerated 
responses.  As to social adaptability, the examiner indicated 
that the veteran's interactions with others were mildly 
impaired.  In an industrial setting, the veteran's 
flexibility, reliability, and efficiency were moderately 
impaired.

VA treatment records from the Columbia, South Carolina VA 
Medical Center (VAMC), dated July 1998 through July 2000, 
reveal that the veteran was treated for PTSD.  Specifically, 
in April 1999, the veteran had complaints of nightmares, 
intrusive thoughts, avoidance of war news on the television, 
and emotional upset when seeing dead people on the news.  Dr. 
Doyle's assessment was "PTSD, severe, unemployable, totally 
and permanently disabled."  In August 1999, the veteran again 
reported problems with nightmares, anxiety, depression, 
intrusive thoughts, and avoidance behavior.  Dr. Doyle noted 
the veteran suffered from persistent depression, anxiety, 
difficulty adapting to stressful circumstances, occupational 
and social impairment, and difficulty establishing or 
maintaining effective work and social relationships.  Dr. 
Doyle diagnosed severe PTSD and reported that the veteran was 
unemployable and totally and permanently disabled.  Likewise, 
in May 2000, the veteran had continued complaints of PTSD 
symptoms.  Dr. Doyle again diagnosed the veteran with severe 
PTSD and concluded that he was unemployable and totally and 
permanently disabled.  Dr. Doyle assigned a GAF score of 44.

Following the August 2000 Remand, the veteran underwent 
another VA psychiatric examination in July 2001.  The 
veteran's son was present during the interview.  The veteran 
reported that he was retired for the past 10 to 12 years, and 
that his son worked the farm he owned.  He noted that he was 
widowed for eight years after 53 years of marriage.  His 
daughter lived in the house with him, and his son lived in a 
house behind his.  He got along fine with family members.  
His son said that although his father had a lot of 
acquaintances, he had no close friends.  The veteran 
contradicted his son and said that he did have friends.  At 
first, the veteran reported seeing his friends a couple of 
times a week.  When questioned further, he acknowledged that 
he really did not see his friends very often.  His son 
mentioned that his father never had a lot of friends but had 
a lot of acquaintances.  In his spare time, the veteran 
stated that he watched television, did some bird watching 
from inside the house, and spent time with his three dogs.  

As to physical health, the veteran noted that he had 
gallbladder surgery one and one-half weeks previously.  He 
had hypertension; arthritis of his legs, feet and hips; a 
history of left hip replacement in the early 1970's; 
Parkinson's disease; heart disease; a pacemaker; and knee 
replacement surgery in the past.  He was on numerous 
medications for his physical disabilities.

Upon examination, the veteran reported seeing Dr. Doyle once 
every six months for individual therapy.  He denied receiving 
any other treatment for his PTSD.  He was alert, oriented, 
and attentive.  His mood appeared mildly dysphoric and he was 
somewhat irritable.  Affect was mildly irritable when 
discussing service connection, but otherwise his affect was 
generally pleasant and congruent with content.  The veteran's 
speech demonstrated a regular rate and rhythm, and there was 
mild evidence of psychomotor agitation or retardation.  Eye 
contact was good, and the veteran was cooperative and 
pleasant with the examiner.  The veteran's thought processes 
were logical and coherent, and thought content was devoid of 
any auditory or visual hallucinations.  There was no evidence 
of delusional content.  The veteran denied suicidal or 
homicidal ideations.  The examiner noted memory to be intact 
for immediate, recent, and remote events, and the veteran was 
able to concentrate well enough to spell "cat" backwards and 
to accurately interpret a proverb.  However, he was unable to 
spell the word "world" backwards.  The examiner noted the 
veteran to be average in intelligence with limited insight 
into his current condition.  The diagnostic impression on 
Axis I was PTSD.  The diagnostic impression under Axis IV was 
difficulties coping with PTSD and his many physical problems.  
The examiner assigned a GAF score of 59.

The examiner concluded by noting that the veteran exhibited 
mild to moderate symptoms of PTSD, to include decreased 
concentration, some forgetfulness, difficulty falling asleep 
about three times a week to include every few weeks being 
awake all night, nightmares several times a week, moodiness 
and irritability at times, avoidant behavior related to the 
war, intrusive recollections about the war one to two times a 
week, and limited social involvement given his war 
experiences.  The examiner opined that the veteran's social 
adaptability and interactions with others appeared to be mild 
to moderately impaired.  The veteran's ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner appeared to be mild to moderately 
impaired.  The examiner estimated the veteran's level of 
disability to be in the "definite" range, and that the 
veteran appeared capable of handling his own funds.

Analysis

There has been a significant change in law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The new law applies to all claims filed on 
or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the Board determines that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the January 1999 Statement of the Case and 
August 2001 Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran has been advised of 
the information and evidence necessary to substantiate his 
claim.  The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran as 
relative to this claim has been obtained and associated with 
the claims folder.  Moreover, the veteran underwent two VA 
examinations for rating purposes in conjunction with this 
appeal.  Hence, adjudication of this appeal, without further 
development, poses no risk of prejudice to the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Furthermore, as the veteran is appealing from an initial 
grant of service connection and an originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran is currently assigned a 30 percent rating under 
Diagnostic Code 9411.  This diagnostic code provides as 
follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name                                           
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work- 
like setting); inability to establish and 
maintain effective relationships                                                                 
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships                                                 
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).               
30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication                                                 
10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication                                                  
0

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Board concludes that the veteran's current evaluation of 
30 percent is in keeping with the level of disability due to 
his service-connected PTSD.  Although the December 1997 VA 
examiner reported that the veteran exhibited a "somewhat" 
flattened and sad affect, the examiner indicated that overall 
the veteran's mood was "pretty good."  During the July 2001 
VA examination, the examiner reported that other than 
irritability discussing service connection, the veteran's 
affect was "generally pleasant and congruent" with content.  
Even though the veteran had complaints of anxiety in VA 
treatment records, there is no evidence that he suffers from 
panic attacks more than once a week.  In addition, the 
December 1998 VA examiner reported that the veteran's memory 
was fair for immediate, recent, and remote events, and during 
the July 2001 VA examination, the veteran's memory was intact 
for immediate, recent, and remote events.  In the December 
1998 VA examination report, the veteran's thought processes 
were slow, but goal directed, and on the July 2001 
examination report, his thought processes were logical and 
coherent.  The veteran did not exhibit any auditory or visual 
hallucinations or delusional content.  

As to social and occupational impairment, the Board 
recognizes that the veteran has some difficulty maintaining 
and establishing relationships.  However, the veteran stated 
that he got along fine with his family during the July 2001 
examination.  Similarly, the December 1998 VA examiner 
reported that the veteran's interactions with others were 
mildly impaired only, and in the industrial setting, the 
veteran's flexibility, reliability, and efficiency were 
moderately impaired.  Likewise, in July 2001, the VA examiner 
reported that the veteran's social adaptability and 
interactions with others were mild to moderately impaired and 
his ability to maintain employment and perform job duties in 
a reliable, flexible, and efficient manner appeared to be 
mild to moderately impaired.

Furthermore, as to the veteran's GAF scores, the veteran was 
assigned a score of 61 in the December 1998 VA examination, 
44 in the May 2000 VA treatment note, and 59 during the July 
2001 VA examination.  According to the American Psychiatric 
Association, DSM-IV, a GAF score of 61-70 indicates mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships; a GAF score 
of 51-60 indicates moderate symptoms or moderate difficulty 
in social, occupational, or school functioning; and a GAF 
score of 41-50 suggests serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Given the above-assigned GAF scores, and examining the 
totality of the medical evidence, the Board concludes that 
overall the veteran's PTSD symptoms are most closely 
analogous to the criteria for a 30 percent rating for the 
entire period of the appeal.

Finally, in the February 2002 Appellant Brief, Disabled 
American Veterans, on behalf of the veteran, argued that Dr. 
Doyle, as the veteran's treating professional, was in a 
better position to assess the veteran's level of functioning 
and that his opinion carried greater weight.  The Board notes 
that the Federal Circuit and the Court have both specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  In Guerrieri, however, the Court 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.  Further, the Board is 
charged with the duty to assess the credibility and weight 
given to evidence.  Klekar v. West, 12 Vet. App. 503, 507 
(1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Likewise, the Court has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).

While the Board has taken into account Dr. Doyle's opinion 
that the veteran suffers from severe PTSD and that he is 
totally and permanently disabled, the weight of the entire 
evidence does not support a rating in excess of 30 percent.  
While Dr. Doyle is the veteran's treating physician, his 
therapy with the veteran was only once every six months.  In 
addition, there is no evidence that he examined the veteran's 
claims file in conjunction with examination and treatment.  
Similarly, even though there is no reason to doubt Dr. 
Doyle's competency to examine the veteran and provide a 
medical opinion, the examinations are neither sufficient 
enough to rate the veteran according to the applicable rating 
criteria, nor does he give adequate explanation as to why he 
believes the veteran suffers from severe PTSD.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a rating in excess of 30 percent for the veteran's 
service-connected PTSD is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected PTSD is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

